9 F.3d 1551
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack E. FETTER, Plaintiff-Appellant,v.UNITED STATES of America;  Commissioner of Internal RevenueService, Defendants-Appellee.
No. 93-35054.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 27, 1993.*Decided Nov. 10, 1993.

Before:  CHOY, GOODWIN, SKOPIL, Circuit Judges.


1
ORDER**


2
The judgment of the district court dismissing this action for want of subject matter jurisdiction is affirmed for the reasons stated in the judgment appealed from.   Because this appeal is frivolous, unfounded in law, and was brought after due notice and warning that further frivolous appeals in this matter would subject the appellant to financial sanctions pursuant to 28 U.S.C. § 1912, the appellant shall pay to the treasurer of the United States the sum of $1,500.00 as a civil sanction for filing a frivolous appeal.


3
The mandate will issue now, and no petition for rehearing will be received for filing.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3